DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 11-13, 16-20, and 14-15, and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-8, 13, 15, 18, and 19   of U.S. Patent No. 10,595,622 in view of Larkin et al. (US 5,130,899 A)(Larkin) and Aravena (US 2013/0254976 A1).
Regarding claims 1-4, 6-8, 11-13, and 16-19, claims 1, 2, 4, 5, 7-8, 13, 15, 18, and 19  of U.S. Patent No. 10,595,622 disclose the limitations except for at least one magnet positioned within the strap and configured for mounting the support on an external surface made of material attracted to the at least one magnet, the strap comprises a plastic or rubber end-piece, wherein the at least one magnet is disposed in the plastic or rubber end-piece, the at least one magnet is molded into the plastic or rubber end-piece, the strap comprises a fabric strap, wherein the at least one magnet is disposed within the fabric strap.
Larkin teaches the ability to have a wrist strap (11) including at least one magnet that is mountable to an externals surface (Fig. 3) made of material attracted to the at least one magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of the claims of U.S. Patent No. 10,595,622 and include at least one magnet on the wrist strap because such a change would allow the user to secure the device in a desirable way when not secured to the wrist as demonstrated by Larkin.
Aravena teaches the ability to have a strap for coupling objects to a user including the strap (Fig. 4A) including at least one magnet (10) positioned within the strap, a plastic or rubber end-piece (Fig. 4A noting the lower end as well as the recited usable materials of Paragraph 0046), wherein the at least one magnet (10) is disposed in the plastic or rubber end-piece, the at least one magnet is molded into the plastic or rubber end-piece (Paragraph 0051), the strap comprises a fabric strap (Paragraph 0046), wherein the at least one magnet is disposed within the fabric strap (noting the strap made of fabric as suggested by Paragraph 0046 in view of the embodiment shown in Fig. 4A).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of the claims noted above of U.S. Patent No. 10,595,622 include at least one magnet disposed within the strap, a plastic or rubber end piece including at least one magnet, or molding the magnet into the plastic, or disposing the magnet inside of the fabric strap, because such a change is a well-known configuration for attaching magnets to a strap and would require a mere selection of an art appropriate attachment between a magnet and a strap and/or in order to obtain the benefits of the Aravena attachment system.
Regarding claims 5 and 20, the modified device of the claims of U.S. Patent No. 10,595,622 does not specifically disclose the at least one magnet is sewn into the fabric strap.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of the claims of U.S. Patent No. 10,595,622 have the magnet sewn into the fabric strap because such a change would require a mere substitution of one known attachment mechanism for another and would have yielded predictable results.

Claims 1-5, 16-20, and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 4, 12, 13, 8, 9, 8, 20, and 11 of U.S. Patent No. 10,905,227 in view of Larkin et al. (US 5,130,899 A)(Larkin) and Aravena (US 2013/0254976 A1).
Regarding claims 1-4, 16-19, and 6-15, Claims 1, 3,  6, 7, 4, 12, 13, 8, 9, 8, 20 and 11 of U.S. Patent No. 10,905,227 disclose the limitations except for at least one magnet positioned within the strap and configured for mounting the support on an external surface made of material attracted to the at least one magnet, the strap comprises a plastic or rubber end-piece, wherein the at least one magnet is disposed in the plastic or rubber end-piece, the at least one magnet is molded into the plastic or rubber end-piece, the strap comprises a fabric strap, wherein the at least one magnet is disposed within the fabric strap.
Larkin teaches the ability to have a wrist strap (11) including at least one magnet that is mountable to an externals surface (Fig. 3) made of material attracted to the at least one magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of the claims of U.S. Patent No. 10,595,622 and include at least one magnet on the wrist strap because such a change would allow the user to secure the device in a desirable way when not secured to the wrist as demonstrated by Larkin.
Aravena teaches the ability to have a strap for coupling objects to a user including the strap (Fig. 4A) including at least one magnet (10) positioned within the strap, a plastic or rubber end-piece (Fig. 4A noting the lower end as well as the recited usable materials of Paragraph 0046), wherein the at least one magnet (10) is disposed in the plastic or rubber end-piece, the at least one magnet is molded into the plastic or rubber end-piece (Paragraph 0051), the strap comprises a fabric strap (Paragraph 0046), wherein the at least one magnet is disposed within the fabric strap (noting the strap made of fabric as suggested by Paragraph 0046 in view of the embodiment shown in Fig. 4A).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of the claims noted above of U.S. Patent No. 10,595,622 include at least one magnet disposed within the strap, a plastic or rubber end piece including at least one magnet, or molding the magnet into the plastic, or disposing the magnet inside of the fabric strap, because such a change is a well-known configuration for attaching magnets to a strap and would require a mere selection of an art appropriate attachment between a magnet and a strap and/or in order to obtain the benefits of the Aravena attachment system.
Regarding claims 5 and 20, the modified device of the claims of U.S. Patent No. 10,905,227 does not specifically disclose the at least one magnet is sewn into the fabric strap.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of the claims of U.S. Patent No. 10,905,227 have the magnet sewn into the fabric strap because such a change would require a mere substitution of one known attachment mechanism for another and would have yielded predictable results.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2011/0279959 A1) in view of Larkin et al. (US 5,130,899 A)(Larkin) and Aravena (US 2013/0254976 A1).
Regarding claims 1-4 and 16-19, Lopez discloses support for a portable electronic device (Fig. 3), the support comprising, a case (110) structured for receiving the portable electronic device (200), a rotatable base (121) positioned on a back plane of the case and rotatable relative to the case, a strap (122) attached to the base and configured for fitting around a hand of a user and allowing the user to support the base relative to the hand (Fig. 7), a support stand (141) that is attached to the base independently of the strap (noting it is attached to the base via 142 and 144) and is swivelable with respect to the base between a stowed position (Fig. 6) and a deployed position (Fig. 8) and configured, when swiveled away from the base in the deployed position, for supporting the base on an external surface in an angled arrangement relative to the external surface (Figs. 9 and 10).
Lopez does not specifically disclose at least one magnet positioned within the strap and configured for mounting the support on an external surface made of a material attracted to the at least one magnet, or the strap comprises a plastic or rubber end-piece, wherein the at least one magnet is disposed in the plastic or rubber end-piece, or the at least one magnet is molded into the plastic or rubber end-piece, or the strap comprises a fabric strap, wherein the at least one magnet is disposed within the fabric strap.
Larkin teaches the ability to have a wrist strap (11) including at least one magnet that is mountable to an externals surface (Fig. 3) made of material attracted to the at least one magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of the Lopez and include at least one magnet on the wrist strap because such a change would allow the user to secure the device in a desirable way when not secured to the wrist as demonstrated by Larkin.
Aravena teaches the ability to have a strap for coupling objects to a user including the strap (Fig. 4A) including at least one magnet (10) positioned within the strap, a plastic or rubber end-piece (Fig. 4A noting the lower end as well as the recited usable materials of Paragraph 0046), wherein the at least one magnet (10) is disposed in the plastic or rubber end-piece, the at least one magnet is molded into the plastic or rubber end-piece (Paragraph 0051), the strap comprises a fabric strap (Paragraph 0046), wherein the at least one magnet is disposed within the fabric strap (noting the strap made of fabric as suggested by Paragraph 0046 in view of the embodiment shown in Fig. 4A).
It would have been obvious to one having ordinary skill in the art before the effective filing date, given the disclosures of Larkin and Aravena to take the device of Lopez and include at least one magnet disposed within the strap, a plastic or rubber end piece including at least one magnet, or molding the magnet into the plastic, or disposing the magnet inside of the fabric strap, because such a change is a well-known configuration for attaching magnets to a strap and would require a mere selection of an art appropriate attachment between a magnet and a strap and/or in order to obtain the benefits taught by Larkin and of the Aravena attachment system.
Regarding claims 5 and 20, the modified device of the claims of U.S. Patent No. 10,905,227 does not specifically disclose the at least one magnet is sewn into the fabric strap.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of the claims of U.S. Patent No. 10,905,227 have the magnet sewn into the fabric strap because such a change would require a mere substitution of one known attachment mechanism for another and would have yielded predictable results.
Regarding claim 6, modified Lopez discloses a swivel mechanism (142/143) attached to the support stand and the base for swiveling the support stand within a range of deployment angles relative to the base.
Regarding claim 7, modified Lopez discloses the strap has a first end and a second end opposite the first end, wherein the swivel mechanism is attached to the base at a position on the base between positions at which the first and second ends of the strap are attached to the base so that the strap extends over the swivel mechanism (Fig. 6).
Regarding claim 11, modified Lopez discloses the support stand (141) comprises two opposing arms (noting Fig. 9, whereby the arms are considered the extensions on either side of strap 122 and contacting the surface 300) having a fixed shape that is maintained in both the deployed positions and the stowed position.
Regarding claim 13, modified Lopez discloses the support stand maintains a same shape in both the deployed and stowed positions (Fig. 8).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2011/0279959 A1) in view of Larkin et al. (US 5,130,899 A)(Larkin) and Aravena (US 2013/0254976 A1) as applied to claim 11 above, and further in view of Rasmussen et al. (US 2014/0077515 A1)(Rasmussen).
Regarding claim 12, modified Lopez does not specifically disclose a rest attached to each of the two opposing arms, wherein each of the rests is formed of a high-friction or non-skid material that resists sliding of the support stand.
Rasmussen et al. teaches the ability to have a handheld support system for a digital device including a pair of high-friction feet (82) formed to resist sliding of the stand on a smooth surface (Paragraph 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Lopez and use the teaching of Rasmussen and include a pair of high friction feet to ensure that the device does not accidently slide across or fall from a surface on which the device is placed, thereby reducing the chance of damaging the support or the electronic device.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 20110279959 A1) in view of Larkin et al. (US 5,130,899 A)(Larkin) and Aravena (US 2013/0254976 A1) as applied to claim 1 above, and further in view of Simpson et al. (US 9,016,645 B2)(Simpson).
Regarding claims 14-15, modified Lopez does not specifically disclose one of the rotational member or the nonrotational member comprises a plurality of teeth and another of the rotational member or the nonrotational member comprises a plurality of receivers for mating with the teeth for fixing the rotational mechanism at a plurality of rotational orientations or the rotational mechanism is interlockable for fixing an orientation of the case relative to the base. 
Simpson teaches the ability to have portions that rotate relative to each other whereby each portion includes teeth (52/62) that interact with one another to interlock the portions relative to one another angularly.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Lopez and include teeth on the rotational and the nonrotational member for interlocking the portions together in order to allow the portion that are rotatable relative to one another to be held securely or semi-securely at desired angles and prevent the portions from inadvertently rotating as suggested by Simpson (Col. 9; Ll. 49-55). 
Regarding claim 8, modified Lopez does not specifically disclose the support stand and the swivel mechanism each comprise at least one toothed member for mating to interlock the support stand and swivel mechanism at each of the deployment angles.
Simpson teaches the ability to have portions that rotate relative to each other whereby each portion includes teeth (52/62) that interact with one another to interlock the portions relative to one another angularly.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Lopez and reconfigure the swivel mechanism such that it has at least one toothed member for mating interlock to the support stand and the swivel mechanism for interlocking the portions together in order to allow the portion that are rotatable relative to one another to be held securely or semi-securely at desired angles and prevent the portions from inadvertently rotating as suggested by Simpson (Col. 9; Ll. 49-55).

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that neither Larkin nor Aravena discloses a strap configured for fitting around a hand of a user. Examiner respectfully disagrees. Examiner notes that Larkin teaches a strap that is configured to fit around the wrist of a user, and such a strap is also configured to fit around a hand of a user as the circumference to fit around a wrist and hand are similar.
In response to applicant's argument that Larkin and Aravena are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the devices of Aravena and Larkin relate to supporting items and helping to attach those items to user.
Applicant argues that neither Larkin nor Aravena discloses a strap configured for fitting around a hand of a user. Examiner respectfully disagrees. Examiner notes that Larkin teaches a strap that is configured to fit around the wrist of a user, and such a strap is also configured to fit around a properly sized and shaped hand of a user. Additionally, Larkin and Aravena are not relied on to teach the overall configuration of the strap. The rejection is intended to take the structure of Lopez which includes the overall structure of the hand and use the teachings of the hand attachable strap. Larkin and Aravena are relied on to teach the known particulars of attaching a magnet to a similar strap. One having ordinary skill in the art would recognize the ability to take the strap of Lopez and include a magnet to attain the known benefits stated by Larkin and Aravena.
In response to applicant's argument that Larkin and Aravena are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the devices of Aravena and Larkin relate to supporting items and helping to attach those items to user.
In response to Applicant' s argument that the Examiner' s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant' s disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734